Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the application filed 09/20/2021. Claims 1-20 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-20 of U.S. Patent 11/158,202. 
US Patent 11/158,202
Application 17/479,611
Claim 1: A method, comprising: receiving, by a computer system, a lesson module from a database; receiving, by the computer system, information regarding a student; modifying the lesson module, by the computer system, based on the information regarding the student, wherein modifying the lesson module further includes generating an activity for the student to perform in accordance with the lesson module, wherein the activity includes a coding puzzle in a puzzle-solving mode, and wherein the puzzle-solving mode includes a puzzle runner mode; providing the lesson module to the student; and in the puzzle runner mode, displaying an indication that the coding puzzle is solved after the coding puzzle is solved and displaying a code runtime area showing a step-by-step execution of student manipulated visual code blocks of the lesson module.
Claim 1: A method, comprising: modifying a lesson module, by a computer system, wherein modifying the lesson module comprises generating an activity, and wherein the activity comprises a coding puzzle and a puzzle runner mode; and in the puzzle runner mode, displaying an indication that the coding puzzle is solved after the coding puzzle is solved and displaying a code runtime area showing a step-by-step execution of manipulated code of the lesson module.  
Claim 3: The method of claim 1, wherein the lesson module relates to computer programming concepts, and wherein the activity includes providing a sandbox comprising a plurality of visual code blocks related to the computer programming concepts for manipulation by the student.
Claim 2: The method of claim 1, wherein the manipulated code comprises visual code blocks.  
Claim 3: The method of claim 1, wherein the manipulated code comprises source code.  
Claim 2: The method of claim 1, wherein the lesson module relates to computer programming concepts, and wherein the activity further includes one or more of: a debugging puzzle, and a quiz.
Claim 4: The method of claim 1, wherein the activity comprises a debugging puzzle.  
Claim 5: The method of claim 1, wherein the activity comprises a quiz.  
Claim 4: The method of claim 1, wherein modifying the lesson module includes one or more of: adding a parameter to the lesson module, removing a parameter from the lesson module, and modifying a parameter in the lesson module.
Claim 6: The method of claim 1, wherein modifying the lesson module comprises adding a parameter to the lesson module.  
Claim 7: The method of claim 1, wherein modifying the lesson module comprises removing a parameter from the lesson module.  
Claim 8: The method of claim 1, wherein modifying the lesson module comprises modifying a parameter in the lesson module.  
Claim 5: The method of claim 1, wherein modifying the lesson module includes one or more of: adding a plug-in to the lesson module, removing a plug-in from the lesson module, and modifying a plug-in in the lesson module.

Claim 9: The method of claim 1, further comprising monitoring, by the computer system, progress by the student in completing the lesson module.
Claim 7: The method of claim 6, wherein monitoring the progress by the student in completing the lesson module includes determining the student is successful in completing the lesson module and providing the student with a second lesson module, and wherein a concept in the second lesson module is dependent on a concept taught in the lesson module.
Claim 9: The method of claim 1, comprising monitoring, by the computer system, progress by a user in using the lesson module, wherein the monitoring of the progress of the user comprises determining the user is successful in using the lesson module and providing the user with a second lesson module, and wherein a concept taught in the second lesson module is relates to a concept taught in the lesson module.  
Claim 8: The method of claim 7, wherein determining that the student is successful in completing the lesson module is based on one or more of: the student completing at least a portion of the lesson module within a predetermined period of time, the student answering at least a predetermined number of questions in a lesson plan of the lesson module correctly, and the student performing the lesson module at least as well as one or more other students
Claim 10: A method of claim 9, wherein determining that the user is successful in using the lesson module is based on one or more of: the user using at least a portion of the lesson module within a predetermined period of time, and the user answering at least a predetermined number of questions in a lesson plan of the lesson module correctly.  
Claim 11: The method of claim 8, wherein monitoring the progress by the student in completing the lesson module includes determining the student is unsuccessful in completing the lesson module.
Claim 11: The method of claim 9, wherein the monitoring of the progress of the user comprises determining the user is unsuccessful in using the lesson module.  
Claim 12: The method of claim 11, wherein determining that the student is unsuccessful in completing the lesson module is based on one or more of: the student completing at least a portion of the lesson module beyond a predetermined period of time, the student answering at least a predetermined number of questions in a lesson plan of the lesson module incorrectly, and the student underperforming the lesson module compared to one or more other students.
Claim 12: The method of claim 11, wherein determining that the user is unsuccessful in using the lesson module is based on one or more of: the user using at least a portion of the lesson module beyond a predetermined period of time, and the user answering at least a predetermined number of questions in a lesson plan of the lesson module incorrectly.  
Claim 13: The method of claim 11, wherein the lesson module is provided to the student to repeat in response to the determination that the student is unsuccessful in completing the lesson module.
Claim 13: The method of claim 11, wherein the lesson module is provided to the user to repeat in response to the determination that the user is unsuccessful in using the lesson module.  
Claim 14: The method of claim 11, wherein in response to the determination that the student is unsuccessful in completing the lesson module, the student is provided with an additional lesson module to complete that is customized based on a personal interest of the student identified in the information regarding the student.
Claim 14: The method of claim 11, wherein in response to the determination that the user is unsuccessful in using the lesson module, the user is provided with an additional 54Docket No. 100004-000050/US lesson module to use that is customized based on a personal interest of the user identified in corresponding user information.  
Claim 15: The method of claim 11, wherein in response to the determination that the student is unsuccessful in completing the lesson module, the student is provided with an additional lesson module completed by one or more other students.
Claim 15: The method of claim 11, wherein in response to the determination that the user is unsuccessful in using the lesson module, the user is provided with an additional lesson module used by one or more other users.  
Claim 16: The method of claim 11, wherein a second module is provided to the student in response to the determination that the student is unsuccessful in completing the lesson module, and wherein the second module reinforces every concept taught in the lesson module.
Claim 16: The method of claim 11, wherein a second module is provided to the user in response to the determination that the user is unsuccessful in using the lesson module, wherein the second module reinforces at least some concepts taught in the lesson module.  
Claim 18: The method of claim 6, further comprising reporting the progress by the student in completing the lesson module to a user supervising the student.
Claim 17: The method of claim 9, wherein the monitoring of the progress of the user comprises identifying a number of visual code blocks used by the user in using a portion of the lesson module.  
Claim 18: The method of claim 6, further comprising reporting the progress by the student in completing the lesson module to a user supervising the student.
Claim 18: The method of claim 9, comprising reporting the progress of the user to a second supervising the user.  
Claim 20: A system comprising: a processor; and memory in communication with the processor and storing instructions that, when executed by the processor, cause the system to: receive a lesson module from a database; receive information regarding a student; modify the lesson module based on the information regarding the student, wherein modifying the lesson module further includes generating an activity for the student to perform in accordance with the lesson module, wherein the activity includes a coding puzzle in a puzzle-solving mode, and wherein the puzzle-solving mode includes a puzzle runner mode; provide the lesson module to the student; and in the puzzle runner mode, display an indication that the coding puzzle is solved after the coding puzzle is solved and displaying a code runtime area showing a step-by-step execution of student manipulated visual code blocks of the lesson module.
Claim 19: A system comprising: at least one processor; and memory in communication with the at least one processor and storing instructions that are executable by the at least one processor to cause the at least one processor to: modifying a lesson module, wherein modifying the lesson module comprises generating an activity, and wherein the activity comprises a coding puzzle and a puzzle runner mode; and in the puzzle runner mode, display an indication that the coding puzzle is solved after the coding puzzle is solved and displaying a code runtime area showing a step-by-step execution of manipulated code of the lesson module.  
Claim 20: A non-transitory, computer-readable medium storing instructions that, when executed, cause a computing device to: receive a lesson module from a database; receive information regarding a student; modify the lesson module based on the information regarding the student, wherein modifying the lesson module further includes generating an activity for the student to perform in accordance with the lesson module, wherein the activity includes a coding puzzle in a puzzle-solving mode, and wherein the puzzle-solving mode includes a puzzle runner mode; provide the lesson module to the student; and in the puzzle runner mode, display an indication that the coding puzzle is solved after the coding puzzle is solved and displaying a code runtime area showing a step-by-step execution of student manipulated visual code blocks of the lesson module.
Claim 20: A non-transitory computer-readable medium storing instructions that when executed cause a computing device to: modifying a lesson module, wherein modifying the lesson module comprises generating an activity, and wherein the activity comprises a coding puzzle and a puzzle runner mode; and in the puzzle runner mode, display an indication that the coding puzzle is solved after the coding puzzle is solved and displaying a code runtime area showing a step-by-step execution of manipulated code of the lesson module.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-20 of U.S. Patent 10/510,264. 
US Patent 10/510,264
Application 17/479,611
Claim 1: A computer-implemented method comprising: retrieving, by a computer system, a computer programming lesson module from a database, the computer programming lesson module configured to be customized for a student, and the lesson module comprises visual code blocks for manipulation by a student to form a computer program that when executed creates a visual scene for display, wherein each of the visual code blocks comprises a label with a computer programming instruction and corresponds to an executable computer programming instruction that provides functionality corresponding to the label; receiving, by the computer system, first information regarding the student, wherein the first information comprises a performance history of the student's in completing prior activities, the first information including evaluation of success or failure of the student to complete one or more of the activities; modifying, by the computer system, the computer programming lesson module based on the first information to customize the lesson module to the student, wherein modifying the lesson module further includes generating an activity for the student to perform in accordance with the lesson module, wherein the activity includes a coding puzzle in a puzzle-solving mode, and wherein the puzzle-solving mode includes a puzzle solver mode and a puzzle runner mode; providing, in the puzzle solver mode, the modified computer programming lesson module to a first computing device of the student, the providing to cause a presentation on a display of the first computing device, and to enable the first computing device to receive first input, by a user interface, from the student during execution of the modified computer programming lesson module on the first computing device, the first input corresponding to user positioning of the visual code blocks to form logical sequence to form a first computer program that when executed creates a visual scene for display; and in the puzzle runner mode: monitoring, by the computer system, based at least in part on the first input, progress by the student in the modified computer programming lesson module, the monitoring including identifying a number of the visual code blocks used by the student to form the first computer program; generating, by the computer system, the first computer program based on the logical sequence formed by the visual code blocks, wherein the first computer program comprises a plurality of scripts associated with a 
plurality of objects in a scene created by the student; executing, by the computer system, the first computer program, the executing comprising running a first script of the plurality of scripts in response to a trigger event, wherein the first script is associated with a first object that moves in the scene during execution of the first computer program; solving, by the first computer program, a problem presented by the coding puzzle, wherein the solving includes displaying an animated character solving the problem presented in the coding puzzle; and displaying an indication that the coding puzzle is solved and a code runtime area showing a step-by-step execution of the visual code blocks
Claim 1: A method, comprising: modifying a lesson module, by a computer system, wherein modifying the lesson module comprises generating an activity, and wherein the activity comprises a coding puzzle and a puzzle runner mode; and in the puzzle runner mode, displaying an indication that the coding puzzle is solved after the coding puzzle is solved and displaying a code runtime area showing a step-by-step execution of manipulated code of the lesson module.  
Claim 2: The method of claim 1, wherein the manipulated code comprises visual code blocks.  
Claim 3: The method of claim 1, wherein the manipulated code comprises source code.  
Claim 2: The method of claim 1, wherein the activity includes providing a sandbox comprising the visual code blocks for manipulation by the student.

Claim 16: The method of claim 1, wherein the activity further includes a debugging puzzle.
Claim 4: The method of claim 1, wherein the activity comprises a debugging puzzle.  
Claim 17: The method of claim 1, wherein the activity further includes a quiz.
Claim 5: The method of claim 1, wherein the activity comprises a quiz.  
Claim 6: The method of claim 1, wherein modifying the lesson module further includes at least one of: adding a parameter to the lesson module, removing a parameter from the lesson module, or modifying a parameter in the lesson module
Claim 6: The method of claim 1, wherein modifying the lesson module comprises adding a parameter to the lesson module.  
Claim 7: The method of claim 1, wherein modifying the lesson module comprises removing a parameter from the lesson module.  
Claim 8: The method of claim 1, wherein modifying the lesson module comprises modifying a parameter in the lesson module.  
Claim 5: The method of claim 1, wherein the lesson module is a first lesson module, and wherein monitoring the student's progress includes determining the student is successful in completing the first lesson module and providing the student with a second lesson module, wherein a concept in the second lesson module is dependent on a concept taught in the first lesson module.
Claim 9: The method of claim 1, comprising monitoring, by the computer system, progress by a user in using the lesson module, wherein the monitoring of the progress of the user comprises determining the user is successful in using the lesson module and providing the user with a second lesson module, and wherein a concept taught in the second lesson module is relates to a concept taught in the lesson module.
Claim 17: The method of claim 9, wherein the monitoring of the progress of the user comprises identifying a number of visual code blocks used by the user in using a portion of the lesson module.  
Claim 18: The method of claim 9, comprising reporting the progress of the user to a second supervising the user.  
Claim 6: The method of claim 5, wherein determining that the student is successful in completing the lesson module is based on at least one of: the student completing at least a portion of the lesson module within a predetermined period of time, the student answering at least a predetermined number of questions in the lesson plan correctly, or the student performing the lesson module at least as well as one or more other students
Claim 10: A method of claim 9, wherein determining that the user is successful in using the lesson module is based on one or more of: the user using at least a portion of the lesson module within a predetermined period of time, and the user answering at least a predetermined number of questions in a lesson plan of the lesson module correctly.  
Claim 9: The method of claim 1, wherein monitoring the student's progress includes determining the student is unsuccessful in completing the lesson module.
Claim 11: The method of claim 9, wherein the monitoring of the progress of the user comprises determining the user is unsuccessful in using the lesson module.  
Claim 12: The method of claim 9, wherein determining that the student is unsuccessful in completing the lesson module is based on at least one of: the student completing at least a portion of the lesson module beyond a predetermined period of time, the student answering at least a predetermined number of questions in the lesson plan incorrectly, or the student underperforming the lesson module compared to one or more other students.
Claim 12: The method of claim 11, wherein determining that the user is unsuccessful in using the lesson module is based on one or more of: the user using at least a portion of the lesson module beyond a predetermined period of time, and the user answering at least a predetermined number of questions in a lesson plan of the lesson module incorrectly.  
Claim 13: The method of claim 9, wherein the lesson module is provided to the student to repeat in response to the determination that the student is unsuccessful in completing the lesson module.
Claim 13: The method of claim 11, wherein the lesson module is provided to the user to repeat in response to the determination that the user is unsuccessful in using the lesson module.  
Claim 14: The method of claim 9, wherein in response to the determination that the student is unsuccessful in completing the lesson module, the student is provided with an additional lesson module to complete that is customized based on the first information.
Claim 14: The method of claim 11, wherein in response to the determination that the user is unsuccessful in using the lesson module, the user is provided with an additional 54Docket No. 100004-000050/US lesson module to use that is customized based on a personal interest of the user identified in corresponding user information.  
Claim 15: The method of claim 9, wherein in response to the determination that the student is unsuccessful in completing the lesson module, the student is provided with an additional lesson module completed by one or more other students.
Claim 15: The method of claim 11, wherein in response to the determination that the user is unsuccessful in using the lesson module, the user is provided with an additional lesson module used by one or more other users.  
Claim 16: The method of claim 9, wherein the lesson module is a first lesson module that comprises a plurality of concepts, and wherein a second module is provided to the student in response to the determination that the student is unsuccessful in completing the first lesson module, wherein the second module reinforces the plurality of concepts in the first lesson module.
Claim 16: The method of claim 11, wherein a second module is provided to the user in response to the determination that the user is unsuccessful in using the lesson module, wherein the second module reinforces at least some concepts taught in the lesson module.  
Claim 19: A system comprising: a processor; and memory in communication with the processor and storing instructions that, when executed by the processor, cause the system to: retrieve a computer programming lesson module from a database, the computer programming lesson module configured to be customized for a student, and the lesson module comprises visual code blocks for manipulation by a student to form a computer program that when executed creates a visual scene for display, wherein each of the visual code blocks comprises a label with a computer programming instruction and corresponds to an executable computer programming instruction that provides functionality corresponding to the label; receive first information regarding the student, wherein the first information comprises a performance history of the student's in completing prior activities, the first information including evaluation of success or failure of the student to complete one or more of the activities; modify the computer programming lesson module based on the first information to customize the lesson module to the student, wherein modifying the lesson module further includes generating an activity for the student to perform in accordance with the lesson module, wherein the activity includes a coding puzzle in a puzzle-solving mode, and wherein the puzzle-solving mode includes a puzzle solver mode and a puzzle runner mode; provide, in the puzzle solver mode, the modified computer programming lesson module to a first computing device of the student, the providing to cause a presentation on a display of the first computing device, and to enable the first computing device to receive first input, by a user interface, from the student during execution of the modified computer programming lesson module on the first computing device, the first input corresponding to user positioning of the visual code blocks to form logical sequence to form a first computer program that when executed creates a visual scene for display; and in the runner solver mode: monitor, based at least in part on the first input, progress by the student in the modified computer programming lesson module, the monitoring including identifying a number of the visual code blocks used by the student to form the first computer program; generate the first computer program based on the sequence formed by the visual code blocks, wherein the first computer program comprises a plurality of scripts associated with a plurality of objects in a scene created by the user; execute the first computer program, the executing comprising running a first script of the plurality of scripts in response to a trigger event, wherein the first script is associated with a first object that moves in the scene during execution of the first computer program: solve, by the first computer program, a problem presented by the coding puzzle, wherein the solving includes displaying an animated character solving the problem presented in the coding puzzle; and display an indication that the coding puzzle is solved and a code runtime area showing a step-by-step execution of the visual code blocks.
Claim 19: A system comprising: at least one processor; and memory in communication with the at least one processor and storing instructions that are executable by the at least one processor to cause the at least one processor to: modifying a lesson module, wherein modifying the lesson module comprises generating an activity, and wherein the activity comprises a coding puzzle and a puzzle runner mode; and in the puzzle runner mode, display an indication that the coding puzzle is solved after the coding puzzle is solved and displaying a code runtime area showing a step-by-step execution of manipulated code of the lesson module.  
Claim 20: A non-transitory, computer-readable medium storing instructions that, when executed, cause a first computing device to: retrieve a computer programming lesson module from a database, the computer programming lesson module configured to be customized for a student, and the lesson module comprises visual code blocks for manipulation by a student to form a computer program that when executed creates a visual scene for display, wherein each of the visual code blocks comprises a label with a computer programming instruction and corresponds to an executable computer programming instruction that provides functionality corresponding to the label; receive first information regarding the student, wherein the first information comprises a performance history of the student's in completing prior activities, the first information including evaluation of success or failure of the student to complete one or more of the activities; modify the computer programming lesson module based on the first information to customize the lesson module to the student, wherein modifying the lesson module further includes generating an activity for the student to perform in accordance with the lesson module, wherein the activity includes a coding puzzle in a puzzle-solving mode, and wherein the puzzle-solving mode includes a puzzle solver mode and a puzzle runner mode; provide, in the puzzle solver mode, the modified computer programming lesson module to a first computing device of the student, the providing to cause a presentation on a display of the first computing device, and to enable the first computing device to receive first input, by a user interface, from the student during execution of the modified computer programming lesson module on the first computing device, the first input corresponding to user positioning of the visual code blocks to form logical sequence to form a first computer program that when executed creates a visual scene for display; and in the puzzle runner mode: monitor, based at least in part on the first input, progress by the student in the modified computer programming lesson module, the monitoring including identifying a number of the visual code blocks used by the student to form the first computer program; generate the first computer program based on the sequence formed by the visual code blocks, wherein the first computer program comprises a plurality of scripts associated with a plurality of objects in a scene created by the user; execute the first computer program, the executing comprising running a first script of the plurality of scripts in response to a trigger event, wherein the first script is associated with a first object that moves in the scene during execution of the first computer program; solve, by the first computer program, a problem presented by the coding puzzle, wherein the solving includes displaying an animated character solving the problem presented in the coding puzzle; and display an indication that the coding puzzle is solved and a code runtime area showing a step-by-step execution of the visual code blocks
Claim 20: A non-transitory computer-readable medium storing instructions that when executed cause a computing device to: modifying a lesson module, wherein modifying the lesson module comprises generating an activity, and wherein the activity comprises a coding puzzle and a puzzle runner mode; and in the puzzle runner mode, display an indication that the coding puzzle is solved after the coding puzzle is solved and displaying a code runtime area showing a step-by-step execution of manipulated code of the lesson module.


Allowable Subject Matter
Claims 1-20 would be allowed if the Double Patenting rejection were overcome with a properly filed terminal disclaimer.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715